DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species depicted by figure 1. 
Species depicted by figures 2-3.
Species depicted by figure 4. 
Species depicted by figure 5.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None of the claims appear to be generic as Species (a) does not comprise a means for collecting species (c) does not comprise a means for a user to guide the chassis. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Each invention comprises its own unique structure and function for cutting weeds above a crop canopy.  None of the inventions share each other’s unique special technical features making each one a distinct invention.
During a telephone conversation with Stephen Grant on 6-29-2022 a provisional election was made with traverse to prosecute the invention of species (b), claims 1, 3-6, 9-10 and 12-16 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 7-8 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
   	
Claim Interpretation
The claims as currently presented use the phrase “means for” which would invoke interpretation under 35 U.S.C 112(f) 6th Para.  However, for the purposes of prosecution no interpretation is being considered as dependent claims further define the “means for” of the independent claim.  Applicant must indicate in response to this office action if they wish for the “means for” to invoke interpretation under35 U.S.C 112(f) 6th Para.  If applicant does not want to invoke this interpretation they must remove all instance of “means for” in response to this office action.  Failure to respond and to remove instances of “means for” will be interpreted as applicant confirming that the “means for” are to be interpreted under 35 U.S.C 112(f) 6th Para.  

Claim Objections
Claim 1 is objected to because it is missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 presents: “a pair of wheels”.  It is unclear if the pair of wheels are in addition to the at least three wheels of claim 1 or if applicant is further defining the at least three wheels.  
Claim 6 states that there is a strut associated with each of the three wheels.  This render the claim unclear in view of the specification and drawings as figure 2 only shows struts associated with two front wheels.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (USPN 4040238).
Regarding claim 1, Hill discloses a farm implement for removing weed growth above a canopy of a crop grown in separated rows (Abstract), the implement comprising: a chassis (12); at least three wheels (48/50) connected to the chassis; a cutting mechanism (header with sickle 26), mounted at a front end of the chassis; means for collecting weed growth (hopper 38) cut by the cutting mechanism, mounted on the chassis; means for generating and selectively applying rotational torque to at least one of the at least three wheels (via motor in housing 42); and means for a user to guide the chassis down the crop rows (via steering wheel in cab 44). 

Regarding claim 3, Hill discloses wherein: a pair of wheels are attached to the chassis near the front end thereof, to support the cutting mechanism in a balanced manner (Wheels 48 support the header in a balanced manner). 

Regarding claims 4-5, Hill discloses means for adjusting the height of a base of the chassis by adjusting the height of the at least three wheels (cylinders 54). 

Regarding claim 6, Hill discloses the means for adjusting the height of the chassis base comprises, associated with each of the at least three wheels, a strut that connects the associated wheel to the chassis in an adjustable manner (Struts 52). 

Regarding claims 9-10 and 12, Hill discloses wherein: the means for generating and selectively applying rotational torque further applies rotational torque to the cutting mechanism (Column 2 lines 22-26 discloses mechanical drive from the motor.  A motor outputs rotational torque). 

Regarding claim 13, Hill discloses a method of protecting a crop from at least one weed species growing above a canopy level of the crop, comprising the steps of: planting the crop in spaced-apart rows; and at least once during a growing season of the crop, passing a farm implement according to claim 1 along the rows of the crop, using the farm implement to cut off weed growth above the canopy level of the crop (Abstract). 

Regarding claim 14, Hill discloses wherein: the farm implement straddles the crop, with a chassis thereof passing over the canopy level and a plurality of wheels thereof travelling along a space between a pair or adjacent rows (Abstract). 

Regarding claim 15, Hill discloses wherein: the step of passing the farm implement along the rows of the crop occurs during a reproductive stage of the at least one weed species, resulting in removal of reproductive portions thereof (The abstract discloses removing the seed heads). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (USPN 4040238).
Regarding claim 16, Hill discloses the topping of weeds above a crop canopy for the same purpose as disclosed by applicant.  However, Hill is silent on the types of crops and weeds.  
Examiner takes official notice that it is old and well known in the agricultural art especially pertaining to cotton, wheat, corn and soybeans to control giant ragweed by multiple different means to include hand picking, herbicide use, cutting and mowing.  Therefore, it would have been obvious to one of ordinary skill in the art to use the row crop rogue vehicle of Hill to top weeds in any crop type where giant ragweed is growing to include soybeans for the purpose of removing and collecting the seed heads.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671